                                                                  MEMO ENDORSED
                                                              January 6, 2020

VIA ECF
Honorable Judge Failla
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007


       Re:     Diaz v. Pharmapacks, LLC; Case No: 1:19-cv-07615-KPF

Dear Judge Broderick,

        This firm represents Plaintiff Edwin Diaz (hereinafter “Plaintiff”)                  in   this
matter, which involves claims asserted under Title III of the ADA, 42 U.S.C. § 12181.

        As per the Court’s December 6, 2019 Order, the parties were granted 30 days in which to
restore the case to the court’s calendar. It is now January 6, 2020, and the parties are in the final
phase of settlement on the matter. At this time, Counsel for the parties respectfully request an
additional 30 days in which to finalize the terms of the agreement and thereafter file a Stipulation
of Dismissal.



                                                              Respectfully submitted,

                                                              /S/ Joseph H. Mizrahi
                                                              Joseph H. Mizrahi, Esq.

                                                              /S/ Tyler B. Levenson
                                                              Tyler B. Levenson, Esq.

       Cc: All counsel of record (Via ECF)
Application GRANTED.

Dated:    January 6, 2020      SO ORDERED.
          New York, New York



                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
